

114 S445 IS: Simplifying Access to Student Loan Information Act of 2015
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 445IN THE SENATE OF THE UNITED STATESFebruary 10, 2015Mrs. Shaheen (for herself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo increase students’ and borrowers’ access to student loan information within the National Student
			 Loan Data System. 
	
 1.Short titleThis Act may be cited as the Simplifying Access to Student Loan Information Act of 2015.
		2.Amendment to the Truth in Lending Act
 (a)In generalSection 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)) is amended by adding at the end the following:
				
					(12)National Student Loan Data System
 (A)In generalEach private educational lender shall— (i)submit to the Secretary of Education for inclusion in the National Student Loan Data System established under section 485B of the Higher Education Act of 1965 (20 U.S.C. 1092b) information regarding each private education loan made by such lender that will allow for the electronic exchange of data between borrowers of private education loans and the System; and
 (ii)in carrying out clause (i), ensure the privacy of private education loan borrowers. (B)Information to be submittedThe information regarding private education loans required under subparagraph (A) to be included in the National Student Loan Data System shall include the following if determined appropriate by the Secretary of Education:
 (i)The total amount and type of each such loan made, including out­stand­ing interest and outstanding principal on such loan.
 (ii)The interest rate of each such loan made. (iii)Information regarding the borrower that the Secretary of Education determines is necessary to ensure the electronic exchange of data between borrowers of private education loans and the System.
 (iv)Information, including contact information, regarding the lender that owns the loan. (v)Information, including contact information, regarding the servicer that is handling the loan.
 (vi)Information concerning the date of any default on the loan and the collection of the loan, including any information concerning the repayment status of any defaulted loan.
 (vii)Information regarding any deferment or forbearance granted on the loan. (viii)The date of the completion of repayment by the borrower of the loan.
 (ix)Any other information determined by the Secretary of Education to be necessary for the operation of the National Student Loan Data System.
 (C)UpdateEach private educational lender shall update the information regarding private education loans required under subparagraph (A) to be included in the National Student Loan Data System on the same schedule as information is updated under the System under section 485B of the Higher Education Act of 1965 (20 U.S.C. 1092b)..
 (b)Effective dateThe amendment made by subsection (a) shall apply to private education loans that were made for the 2011–2012 academic year or later.
 3.Amendment to the Higher Education Act of 1965Section 485B of the Higher Education Act of 1965 (20 U.S.C. 1092b) is amended by adding at the end the following:
			
				(i)Private education loans
 (1)In generalNot later than 1 year after the date of enactment of the Simplifying Access to Student Loan Information Act of 2015, the National Student Loan Data System established pursuant to subsection (a) shall contain the information required to be included under section 128(e)(12) of the Truth in Lending Act (15 U.S.C. 1638(e)(12)).
 (2)CosignerNotwithstanding any other provision of law, the Secretary shall ensure that any cosigner of a private education loan for which information is included in the National Student Loan Data System—
 (A)is able to access the information in such System with respect to such private education loan in a separate account for such cosigner; and
 (B)does not have access to any information in such System with respect to any loan for which the cosigner has not cosigned.
 (3)PrivacyThe Secretary shall ensure that a private educational lender— (A)has access to the National Student Loan Data System only to submit information for such System regarding the private education loans of such lender; and
 (B)may not see information in the System regarding the loans of any other lender. (j)Repayment optionsNot later than 1 year after the date of enactment of the Simplifying Access to Student Loan Information Act of 2015, the Secretary shall establish a functionality within the National Student Loan Data System established pursuant to subsection (a) that enables a student borrower of a loan made, insured, or guaranteed under this title to input information necessary for the estimation of repayment amounts under the various repayment plans available to the borrower of such loan to compare such repayment plans..